t c summary opinion united_states tax_court baudelio lopez ibarra petitioner v commissioner of internal revenue respondent docket no 22017-14s filed date baudelio lopez ibarra pro_se mistala m cullen for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiency in and additions to petitioner’s federal_income_tax for additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure petitioner concedes that he was obliged but failed to file an individual_income_tax_return for and that he received each of the items of income determined in the notice_of_deficiency respondent does not dispute that petitioner paid mortgage interest in in an amount that exceeds the standard_deduction that was allowed in the notice_of_deficiency which thereby serves to reduce the amounts of the deficiency and the additions to tax as originally determined remaining for the court to decide is whether petitioner is liable for the additions to tax for failure to timely file for failure to timely pay and for failure to pay estimated_tax as discussed below the court holds largely for petitioner background petitioner resided in the state of oregon at the time that the petition was filed with the court during petitioner received a modest amount of retirement income from several sources and a similarly modest amount of income from employment in early petitioner was laid off from work at about the same time his wife cheryl who was already in ill health from a stroke and other chronic medical conditions was diagnosed with pancreatic cancer after complaining about a pain in her side for some time she died later that year at the end of the summer during the last months of her life cheryl required round-the-clock care which petitioner together with other immediate_family members provided full time in his home although petitioner had some health insurance it was inadequate given the medical_care that his wife required and the family’s resources were depleted at that point petitioner could no longer afford to pay for the oncologists and other medical specialists that cheryl required and her cancer treatment was relegated to naturopaths and other similar nonmedical providers who were willing to either reduce their fees or donate their services it is generally acknowledged that pancreatic cancer is an especially deadly form of cancer fed r evid unfortunately naturopathy and other similar methods proved to be ineffective in treating cheryl’s cancer and after a period of hospice care also at home she died petitioner was distraught after the death of his wife to whom he had been married for over years and it took some time for him to come to terms with her passing after some period had elapsed and to help deal with his grief petitioner undertook to become a medical interpreter and thereafter he both volunteered his time and worked for a company in that capacity during the course of his marriage petitioner’s practice was to file joint returns with his wife specifically for petitioner filed a joint_return and reported tax of dollar_figure however for petitioner did not file any return nor did he pay any_tax other than through withholdings petitioner did file a return for discussion at trial respondent introduced evidence satisfying his burden of production under sec_7491 as to the additions to tax for failure_to_file for failure to pay and for failure to pay estimated_tax see 116_tc_438 see also 127_tc_200 it is generally acknowledged that the loss of a spouse particularly one of long standing has demonstrable emotional mental and physical affects fed r evid aff’d 521_f3d_1289 10th cir petitioner therefore bears the burden of proving that respondent erred in determining each of those additions to tax see 116_tc_438 i additions to tax for failure_to_file and for failure to pay sec_6651 imposes an addition_to_tax for failure_to_file a timely return the addition_to_tax may be avoided if the failure_to_file is due to reasonable_cause and not due to willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference boyle u s pincite sec_6651 imposes an addition_to_tax for failure to pay the amount shown as a tax on a return on or before the date prescribed for payment of the tax sec_6651 provides that in the case of any return made by the commissioner under sec_6020 such a return shall be disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 provides that in the case of any return made by the commissioner under sec_6020 such a return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 the addition_to_tax may be avoided if the failure to pay is due to reasonable_cause and not due to willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence in providing for payment of the taxpayer’s tax_liability and was nonetheless unable to pay the tax or would suffer undue_hardship if the tax were paid within the prescribed time sec_301 c proced admin regs willful neglect means a conscious intentional failure or reckless indifference boyle u s pincite the standard for reasonable_cause under sec_6651 and has been interpreted to be the same see e wind indus inc v united_states 196_f3d_499 n 3d cir russell v commissioner tcmemo_2011_81 this court has held that the illness of a taxpayer or a member of his or her immediate_family may be reasonable_cause for late filing if the taxpayer demonstrates that he or she could not file a timely return because of the illness e g 16_tc_893 tabbi v commissioner tcmemo_1995_463 harris v commissioner tcmemo_1969_49 hayes v commissioner tcmemo_1967_80 we think that this standard is satisfied in the instant case given the following early in the filing season for the taxable_year petitioner was laid off from work at about the same time his wife who was already in ill health from a stroke and other chronic medical conditions was diagnosed with pancreatic cancer which is widely acknowledged as a particularly deadly form of cancer with an exceedingly low five-year survival rate particularly among older women where the cancer has metastasized his wife required ever- increasing care culminating in full-time round-the-clock care at home during the last months of her life petitioner was a principal caregiver his wife died later in the year at the end of the summer and petitioner distraught after the death of his wife to whom he had been married for over years required some time to come to terms with her passing likewise we think that petitioner’s failure_to_pay_tax was due to reasonable_cause apart from the fact that tax withholding from petitioner’s wages in would have satisfied in large part his tax_liability for that year if he had been able to bring himself to file a joint_return with his dying wife petitioner would have suffered undue_hardship if the tax were paid within the prescribed time after all although petitioner had some health insurance the family’s resources were soon depleted given the medical_care that his wife required indeed at some point petitioner could no longer even afford to pay for the oncologists and other medical specialists that his wife required and her cancer treatment was relegated to naturopaths and other similar providers who were willing to reduce their fees or donate their services in sum the court holds that petitioner’s failure_to_file and to pay is excused by reasonable_cause under the unique circumstances present in this case consequently respondent’s determinations of the additions to tax are not sustained ii addition_to_tax for failure to pay estimated_tax sec_6654 imposes an addition_to_tax for failure to pay estimated_tax imposition of the addition is generally mandatory whenever prepayments of tax either through withholding or the making of estimated quarterly payments do not equal the amount required by the statute see sec_6654 99_tc_202 75_tc_1 the amount required by the statute ie the taxpayer’s required_annual_payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax_shown_on_the_return for the preceding_taxable_year sec_6654 petitioner’s tax_liability shown on his return for was dollar_figure an amount that would appear to be less than of his tax_liability for even after taking into account the mortgage interest_deduction that respondent did not consider when computing the addition_to_tax in the notice_of_deficiency unlike the other two additions to tax the addition under sec_6654 is not excused by reasonable_cause and lack of willful neglect and extenuating circumstances are for the most part irrelevant see 33_tc_1071 see also grosshandler v commissioner t c pincite but see sec_6654 for an exception not applicable herein in view of the foregoing we hold that petitioner is liable for the addition_to_tax under sec_6654 in an amount less than that determined in the notice_of_deficiency the parties shall compute the correct amount of the addition as part of the rule computation conclusion to give effect to our disposition of the disputed issues as well as respondent’s concession regarding the mortgage interest_deduction decision will be entered under rule
